Petition for Writ of Mandamus Denied and Memorandum Opinion filed
June 23, 2022.




                                    In The

                    Fourteenth Court of Appeals

                               NO. 14-22-00425-CV



            IN RE HOWARD ELTON REYNOLDS, JR., Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                                Probate Court
                           Galveston County, Texas
                     Trial Court Cause No. PR-0081896-A

                        MEMORANDUM OPINION

      On June 14, 2022, relator Howard Elton Reynolds, Jr., filed a petition for
writ of mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex.
R. App. P. 52. In the petition, relator asks this Court to compel the Honorable
Kimberly Sullivan, presiding judge of the Probate Court of Galveston County, to
vacate and set aside its May 5, 2022 temporary orders to pay temporary spousal
support of $4,345.00 per month and arrearages of $77,294.00 to The Cottages.
      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.


                                      PER CURIAM

Panel consists of Justices Bourliot, Hassan, and Wilson.




                                         2